Case 2:16-cv-02046-JAD-NJK Document 219 Filed 07/02/20 Page 1 of 4

NAYLOR & BRASTER

ATTORNEYS AT LAW

Jennifer L. Braster
(t) (702) 420-7997
jbraster@nblawnv.com

June 15, 2020

Via hand delivery
Chambers of the Honorable Jennifer A. Dorsey

U.S. District Court, District of Nevada
333 Las Vegas Blvd. South
Las Vegas, NV 89101

Re: Cardinali v. Plusfour, Inc. et al., Case No. 2:16-cv-02046-JAD-NJK.
Dear Sir or Madam,

On October 10, 2019, Experian Information Solutions, Inc. (“Experian”) filed a Motion for
Reconsideration. (ECF No. 211). That motion stands fully briefed as of October 24, 2019.
While Experian appreciates it may send a letter to chambers pursuant to LR IA 7-1, it normally
would not do so as it understands the Court’s case load and currently the impact of COVID-
19. However, in this situation, the Ninth Circuit Court of Appeals stayed Experian’s appeal on
October 31, 2019, pending resolution of this motion. A copy of that order is enclosed. Experian
believes it would be prudent to advise the Court of the Ninth Circuit’s order.

Pursuant to LR IA 7-1, Experian is also copying all counsel of record to this letter. If there is
any additional information that the Court needs, please let us know.

Sincerely,

Jennifer L. Braster

Enclosure as stated

1050 Indigo Drive, Suite 200
Las Vegas, NV 89145
(t) (702) 420-7000
(f) (702) 420-7001
naylorandbrasterlaw.com
Case 2:16-cv-02046-JAD-NJK Document 219 Filed 07/02/20 Page 2 of 4

NAYLOR & BRASTER

ATTORNEYS AT LAW

Page 2

Adam Weirs

Christopher Hall

Matthew Knepper

Miles Clark

Mohammed Omar Badwan
Thomas A. Zimmerman, Jr.
Matthew C. De Re

Sean Payne

David H. Krieger,

via email
Case 2:16-cv-02046-JAD-NJK Document 219 Filed 07/02/20 Page 3 of 4
Case 3S06-18-02086- JAIS-NAR1 I HeUnIARSOBA. Piantors4 Reap aget? of 2

 

UNITED STATES COURT OF APPEALS F | L E D
FOR THE NINTH CIRCUIT OCT 31 2019
MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS
LOUIS A. CARDINALI, No. 19-17176
Plaintiff-Appellee, D.C. No. 2:16-cv-02046-JAD-NJK
District of Nevada, Las Vegas
Vv.
ORDER
PLUSFOUR, INC.; et al.,
Defendants,
and
EXPERIAN INFORMATION

SOLUTIONS, INC.,

 

Defendant-Appellant.

 

The court’s records reflect that the notice of appeal was filed during the
pendency of a timely filed motion listed in Federal Rule of Appellate Procedure
4(a)(4). The notice of appeal is therefore ineffective until entry of the order
disposing of the last such motion outstanding. See Fed. R. App. P. 4(a)(4).
Accordingly, appellate proceedings other than mediation shall be held in abeyance
pending the district court’s resolution of the pending motion. See Leader Nat’l Ins.

Co. v. Indus. Indem. Ins. Co., 19 F.3d 444, 445 (9th Cir. 1994).
Case 2:16-cv-02046-JAD-NJK Document 219 Filed 07/02/20 Page 4 of 4
Cas 3S26-18-b0006- JABNAR! Sp beuMARooBs. Bktantorsd/RagPpael2 of 2

Within 7 days after the district court’s ruling on the pending motion,
appellant shall notify this court in writing of the ruling and shall advise whether
appellant intends to prosecute this appeal.

To appeal the district court’s ruling on the post-judgment motion, appellant
must file an amended notice of appeal within the time prescribed by Federal Rule
of Appellate Procedure 4.

The Clerk shall serve this order on the district court.

FOR THE COURT:
MOLLY C. DWYER
CLERK OF COURT

By: Colin Jones
Deputy Clerk
Ninth Circuit Rule 27-7

2 19-17176
